DETAILED ACTION
In response to communications filed 02/08/2021.
Claims 1-13 and 18-20 are allowed.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Martin Moynihan (Reg. No. 40,338) on March 9th 2021.

The application has been amended as follows:

IN THE CLAIMS:

Rewrite claims 1, 19 and 20 as the following:

—1. (Amended) Overlay apparatus for an ad-hoc/MESH communication network, the network comprising a plurality of nodes, at least one of said nodes being mobile with respect to other nodes, the nodes able to establish and abandon connections as they move with respect to one another, the nodes requiring small bandwidth communications in order to generate and maintain an ad-hoc/MESH physical network of said nodes using a routing protocol managed in a distributed manner over said ad-hoc/Mesh communication network, wherein the overlay apparatus is external to the routing protocol, and is configured to reserve at least one assured protected communication path between a source node and at least one destination node, of a priority communication having a bandwidth above a preset threshold, the reserved path being a unidirectional path in a first direction from said source node to said destination node, said reserved path being reserved for said priority communication and being via at least one additional node according to a current topology configuration of said connections of said ad hoc/MESH network, the overlay apparatus configured to reserve said path by overriding said distributed routing protocol to reserve said unidirectional path from said source node to said destination node via said at least one additional node, said overriding comprising causing said at least one additional node to be shown not to be available, in said first direction, to said distributed routing protocol for payload data communications requests, wherein said nodes are satellites in one member of the group comprising: low earth orbit, medium earth orbit, elliptical orbits, geostationary satellites and/or a combination of any of them with non-satellite nodes.—

—19. (Amended) Overlay method for an ad-hoc/MESH communication network, the network comprising a plurality of nodes, at least one of said nodes being mobile with respect to others of said nodes, the nodes configured to establish and abandon connections as they move with respect to one another using a distributed routing and communication protocol in a first layer, the connections carrying traffic of small bandwidth for network control information, and/or shared capabilities for unidirectional or bi-directional payload data transfer, the overlay method overriding said first layer, the overriding comprising:
identifying priority payload data communications requirements over the network or receiving transfer requests for said priority payload data communications, the priority payload data communications being of at least a predetermined threshold bandwidth; and
reserving at least one path over a current configuration of said connections of said ad hoc / MESH network solely for a respective one of said priority payload data communications, said reserving comprising overriding said distributed routing protocol to reserve a unidirectional path from said source node to said destination node via at least one additional node, said reserving comprising showing said at least one additional node to be invisible to said first layer for payload data communication requests, thereby overriding said first layer, wherein said nodes are satellites in one member of the group comprising: low earth orbit, medium earth orbit, elliptical orbits, geostationary satellites and/or a combination of any of them with non-satellite nodes.—

—20. (Amended) A network server for an ad-hoc/MESH communication network, the network comprising a plurality of nodes, at least one of said nodes being mobile with respect to other nodes, the nodes establishing and abandoning connections as they move with respect to one another using a routing communication protocol managed in distributed manner over said nodes in a first layer, the nodes requiring a small bandwidth for bi-directional network control information communications and the server configured to identify priority payload data communication for transfer over said network from a source node to a destination node via at least one additional node in a first direction according to a current topology configuration of said nodes, the priority payload data communication being larger than a predetermined threshold bandwidth, the server configured to override said first layer and reserve at least one assured protected communication path between said source and said destination nodes via said at least one additional node for said priority payload data communication, said reserving providing a unidirectional path from said source node to said destination node via said at least one additional node by overriding said first layer making said at least one additional node invisible in said first direction to said first layer for payload communications, wherein said nodes are satellites in one member of the group comprising: low earth orbit, medium earth orbit, elliptical orbits, geostationary satellites and/or a combination of any of them with non-satellite nodes.—

Cancel claims 14, 15, 16 and 17.

REASONS FOR ALLOWANCE

The present invention teaches an overlay apparatus and server for an ad-hoc/MESH communication network comprising a plurality of satellite nodes.   The overlay apparatus is configured to reserve a protected communication path by overriding a distributed routing protocol from a source node to a destination node via at least one additional node thereby causing said at least one additional node to be shown not to be available, in a first direction, to the distributed routing protocol for payload data communications requests.  This allows transfer of priority payload data of a larger bandwidth from the source node to destination node.  Examiner notes none of the prior arts on record teach or fairly suggest the claimed limitations.  There exists prior art such as Nakamura et al. (US 9,906,291 B1) that teaches a spacecraft in low earth orbit having an ad-hoc data relay capability between other spacecrafts.  There also exists prior art such as Rajappan et al. (US 2012/0026877 A1) that teaches a Subnet Manager to reserve a protected communication path between nodes.  However the prior arts on record alone or in combination fails to teach and/or suggest overriding the transmission protocol delivery to isolate the network segment composing the path in the direction from the source to destination for transferring payload data as claimed.
Furthermore, Examiner had performed an updated search and the additional search does not yield other specific references that reasonably, either singularly or in combination with cited references, would result a proper rejection that would have anticipated or made obvious the claimed invention as a whole disclosed in independent claims 1, 19 and 20 with proper motivation at or before the time it was effectively filed.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAJEEB ANSARI whose telephone number is (571)270-5446.  The examiner can normally be reached on Monday-Friday 10am to 2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ASAD NAWAZ can be reached on (571) 272-3988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 




/NAJEEB ANSARI/Examiner, Art Unit 2468                                                                                                                                                                                                        
/ASAD M NAWAZ/Supervisory Patent Examiner, Art Unit 2468